DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Novak (US 20180224932 A1)

With regards to claim 1. Von Novak disclose(s):
A vehicle in-cabin lighting system (64; fig. 3A) comprising: 
an outward gaze guiding section (40; fig. 3A) that is provided inside a vehicle cabin at a vehicle front side and at a vehicle width direction outer side of a vehicle seat (54), and that becomes brighter than its surroundings on activation of an outer side lighting device (66); 
a memory (16; fig 1); and 
a processor (12/24) coupled to the memory and configured to: 
determine whether or not an occupant (61 A; fig. 3C) sitting on the vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of an operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest because it can determine the location at which the occupant 61 A is gazing, and whether or not he is gazing towards the other occupant 61 B), and 
activate the outer side lighting device (64, 66) so as to make the outward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter in a case in which 

With regards to claim 2. Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 1, 
wherein: 
the outward gaze guiding section comprises at least one of a pillar garnish or a door garnish (40; fig 3a); 
the outer side lighting device (64/66) is installed at the vehicle width direction outer side of at least one of the pillar garnish or the door garnish (see 64/66 in outer side of pillar/door in fig 3b); and 
the processor is configured to activate the outer side lighting device so that light is emitted from the at least one of the pillar garnish or the door garnish (64/66; see illuminated pillar in fig 3a; see processor in fig 1).

With regards to claim 3. Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 1, 
wherein: 
the outward gaze guiding section comprises at least one of a pillar garnish or a door garnish (40; fig 3a); 
the outer side lighting device (64/66) is installed on a ceiling inside (see fig 3a) the vehicle cabin and is directed toward at least one of the pillar garnish or the door garnish (see 40; fig 3a); and 


With regards to claim 4. Von Novak disclose(s):
A vehicle in-cabin lighting system (64; fig. 3A) comprising: 
an inward gaze guiding section (40; fig. 3c) that is provided inside a vehicle cabin at a vehicle front side and at a vehicle width direction inner side of a vehicle seat (see 40 in inner side of seats), and that becomes brighter than its surroundings on activation of an inner side lighting device (66); 
a memory(16; fig 1); and 
a processor (12/24) coupled to the memory and configured to: 
determine whether or not an occupant (61 A; fig. 3C) sitting on the vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of an operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest because it can determine the location at which the occupant 61 A is gazing, and whether or not he is gazing towards the other occupant 61 B), and 
activate the inner side lighting device (64, 66)  so as to make the inward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051])  brighter in a case in which determination is made that there is an interest in interacting (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A).

With regards to claim 5. Von Novak disclose(s):

wherein: 
the an inward gaze guiding section comprises at least one of a front seat armrest or a center console (see 40; fig 3c); 
the inner side lighting device (64/66) is installed inside at least one of the front seat armrest or the center console (see source of light coming from a door in fig 3c); and
the processor is configured to activate the inner side lighting device so that light is emitted from the at least one of the armrest or the center console (64/66; see illuminated pillar in fig 3a; see processor in fig 1).

With regards to claim 6. Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 4, 
wherein: 
the an inward gaze guiding section comprises at least one of a front seat armrest or a center console (see 40; fig 3c); 
the inner side lighting device (64/66) is installed on a ceiling inside the vehicle cabin (see fig 3c) and is directed toward at least one of the front seat armrest or the center console (see 40; fig 3c); and 
the processor is configured to activate the inner side lighting device so that the at least one of the armrest or the center console is made brighter (64/66; see armrest or the center console in fig 3c; see processor in fig 1).

With regards to claim 7. Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 6, 
wherein: 

the processor is configured to make the at least one of the armrest or the center console brighter by changing a lighting direction of the reading lamp (64/66; see armrest or the center console in fig 3c; see processor in fig 1; [0053]).

With regards to claim 8. Von Novak disclose(s):
The vehicle in-cabin lighting system of any one of claim 1, 
wherein the processor is configured to: 
estimate an emotional state of the occupant sitting on the vehicle seat and output a signal indicating the estimated emotional state [0050]; and 
determine whether or not the occupant sitting on the vehicle seat has an interest in interacting with the other occupant based on the output signal [0073].

With regards to claim 9. Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 1, 
further comprising: 
an inward gaze guiding section (40; fig. 3c)that is provided inside the vehicle cabin at the vehicle front side and at a vehicle width direction inner side of the vehicle seat (see 40 in inner side of seats), and that becomes brighter than its surroundings on activation of an inner side lighting device (66), wherein the processor is configured to: 
determine whether or not the occupant (61 A; fig. 3C) sitting on the vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of the operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest 
activate the outer side lighting device (64, 66)  so as to make the outward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter in a case in which determination is made that there is no interest in interacting, and activate the inner side lighting device so as to make the inward gaze guiding section brighter in a case in which determination is made that there is an interest in interacting (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A) [0073].

With regards to claim 10. Von Novak disclose(s):
A method for actuating a vehicle in-cabin lighting system (64; fig. 3A) provided inside a vehicle cabin and comprising a gaze guiding section (40; fig. 3A) that becomes brighter than its surroundings on activation of a lighting device (66), the method comprising: 
determining whether or not an occupant (61 A; fig. 3C) sitting on a vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of an operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest because it can determine the location at which the occupant 61 A is gazing, and whether or not he is gazing towards the other occupant 61 B); and 
activating the lighting device (64, 66) so as to make the gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter based on the determined presence or absence of interest in interacting with the other occupant (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has 

With regards to claim 11. Von Novak disclose(s):
The method of claim 10, 
wherein: 
the gaze guiding section comprises an outward gaze guiding section (40; fig. 3A) provided at a vehicle front side and a vehicle width direction outer side of the vehicle seat (54), and the lighting device comprises an outer side lighting device (66) that makes the outward gaze guiding section brighter, the method further comprising 
activating the outer side lighting device (64, 66) so as to make the outward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter in a case in which the occupant sitting on the vehicle seat has been determined not to have an interest in interacting with the other occupant (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A).

With regards to claim 12. Von Novak disclose(s):
The method of claim 10, 
wherein: 
the gaze guiding section comprises an inward gaze guiding section (see 40; fig 3c) provided at the vehicle front side and a vehicle width direction inner side of the vehicle seat (see 40 in fig 3c), and

activating the inner side lighting device so as to make the inward gaze guiding section brighter in a case in which the occupant sitting on the vehicle seat has been determined to have an interest in interacting with the other occupant (64/66; see illuminated pillar in fig 3a; see processor in fig 1) [0073].

With regards to claim 13. Von Novak disclose(s):
A non-transitory storage medium storing a program that causes a computer to execute processing to actuate a vehicle in-cabin lighting system [0030] provided inside a vehicle cabin (fig 3a-3c), the system comprising 
a gaze guiding section (40; fig. 3c) that becomes brighter than its surroundings on activation of a lighting device (64/66), the processing comprising: 
determining whether or not an occupant (61 A; fig. 3C)  sitting on a vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of an operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest because it can determine the location at which the occupant 61 A is gazing, and whether or not he is gazing towards the other occupant 61 B); and 
activating the lighting device (64, 66)  so as to make the gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter based on the determined presence or absence of interest in interacting with the other occupant (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A) [0073].

With regards to claim 14. Von Novak disclose(s):
The storage medium of claim 13,
wherein: 
the gaze guiding section comprises an outward gaze guiding section (40; fig. 3A) provided at a vehicle front side and a vehicle width direction outer side of the vehicle seat (54), and the lighting device comprises an outer side lighting device (66) that makes the outward gaze guiding section brighter, the processing further comprising 
activating the outer side lighting device (64, 66) so as to make the outward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter in a case in which the occupant sitting on the vehicle seat has been determined not to have an interest in interacting with the other occupant (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A).

With regards to claim 15. Von Novak disclose(s):
The storage medium of claim 13, 
wherein: 
the gaze guiding section comprises an inward gaze guiding section (40; fig. 3C) provided at the vehicle front side and a vehicle width direction inner side of the vehicle seat (40; fig 3c), and the lighting device comprises an inner side lighting device (64/66) that makes the inward gaze guiding section brighter, the processing further comprising 
activating the inner side lighting device (64, 66) so as to make the inward gaze guiding section brighter in a case in which the occupant sitting on the vehicle seat has been determined to have an interest in interacting with the other occupant. (at least when the occupant 61 A is 

With regards to claim 16. (New) Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 1, 
wherein the processor is further configured to determine whether the occupant has an interest in interacting with the another occupant based on a state of the occupant acquired from at least one of: 
image data of the occupant obtained by a camera in a vehicle cable [0045], 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 20180224932 A1) in view of Mazuir (​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​US 10940790)

With regards to claim 17. (New) Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 1, 
Von Novak does not disclose(s):
wherein the processor is further configured to determine whether the occupant is asleep, and in response to a determination that the occupant is asleep, to deactivate the outer side lighting device.
Mazuir teaches
wherein the processor is further configured to determine whether the occupant is asleep, and in response to a determination that the occupant is asleep, to deactivate the outer side lighting device [col 3 lines 20-26].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the vehicle in cabin lighting system of Von Novak by implementing the processor is further configured to determine whether the occupant is asleep, and in response to a determination that the occupant is asleep, to deactivate the outer side lighting device as disclosed by Mazuir in order to reduce/eliminate disturbances to a passenger while sleeping as taught/suggested by Mazuir ([col 3 lines 20-26]).


Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art, Von Novak, fails to disclose "an outward gaze guiding section ... determine whether or not an occupant sitting on the vehicle seat has an interest in interacting with another occupant inside the vehicle cabin." as recited in claim 1. To support this position, Applicant relies on paragraphs [0070-0075] of Von Novak which discloses a projected “forward view”/display 20/40 [0069] by produced by lighting means [0035]. The examiner respectfully disagrees, Von Novak discloses the operation of the projected “forward view”/display is based on an state of an occupant [0053-0054] and whether the occupant has an interest in interacting with another occupant [0053].  Such “forward view”/display is projected “proximate to window 52” when occupant is focused in window 52 (which involves no interest in interacting with other occupants) [0068, 0070]. Therefore, Von Novak discloses the outward gaze guiding section (20/40 [0069]).
Applicant states “Any assertion by the Office that the projection of element 40 would guide the gaze of the occupant based merely on the presence of element 40 is conjecture on the part of the Office and is not sufficient to establish a prima facie case of anticipation” . The examiner respectfully disagrees, there is not element within the claims that specify the nature of the “gaze guiding”. At most, the claim recites “an outward gaze guiding section… that becomes brighter than its surroundings on activation of an outer side lighting device”. In the same way Von Novak discloses a section (20/40 [0069]) that becomes brighter than its surroundings on activation of an outer side lighting device (66 [0053-0054, 0068, 0070]). Also, any projection of “forward view”/display based on an state of an occupant [0053-0054] would at least guide the occupant gaze to stay focus on the projected “forward view”/display after an initial focus. Therefore, Von Novak discloses an outward gaze guiding section. For at least reasons above, the examiner finds the arguments being not persuasive and maintain the rejection based on Von Novak.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee US 20210178963 A1

    PNG
    media_image1.png
    347
    699
    media_image1.png
    Greyscale

[0079] In the vehicle 1 according to the disclosure, each user with a different gaze direction is prevented from seeing the lighting pattern for the user on the opposite side so that the sense of openness of the space is prevented from being reduced due to interference of light.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844